              Case 1:20-cv-10564-PBS Document 23 Filed 10/21/20 Page 1 of 6



1

2                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF MASSACHUSETTS
3

4
      SYNKLOUD TECHNOLOGIES, LLC
5
                                                         Case No. 1:20-cv-10564-PBS
                                      Plaintiff,
6
                                                         DEFENDANT’S LOCAL RULE 16.6(D)(5)
7                     v.                                 MOTION FOR LEAVE TO AMEND
8
                                                         INVALIDITY CONTENTIONS
      NUANCE COMMUNICATIONS, INC.
9                                     Defendant.
10

11

12
              DEFENDANT’S LOCAL RULE 16.6(D)(5) MOTION TO AMEND INVALIDITY
13                                  CONTENTIONS

14

15            Defendant Nuance Communications, Inc. (“Nuance”) hereby respectfully files this Local Rule

16   16.6(d)(5) motion for leave to amend its preliminary invalidity contentions served on Plaintiff
17
     Synkloud Technologies, LLC (“SynKloud”) a month ago, on September 22, 2020, under Local Rule
18
     16.6(d)(4)(D). Specifically, Nuance seeks permission to add three arguments to its invalidity
19
     contentions: (1) the asserted claims are patent ineligible under Section 101; (2) the priority date of the
20

21   asserted claims is 2004, thus additional pre-patent versions of the accused product should be asserted

22   as prior art; and (3) the claims employing the “adapted to” term are invalid under Section 112(6) for
23
     failure to disclose sufficient structure
24
         I.      NUANCE HAS GOOD CAUSE TO AMEND ITS INVALIDITY CONTENTIONS
25
              Before Nuance timely served its invalidity contentions upon Synkloud, the undersigned spent
26

27   more than 50 hours examining the patent at issue, analyzing the relevant prosecution histories, and

28   conducting a thorough prior art search. (Lamkin Decl., ¶4.) This work was diligent and consistent
                                                LR 16.6 Motion to Amend
                                                                                                             1
               Case 1:20-cv-10564-PBS Document 23 Filed 10/21/20 Page 2 of 6



1    with the amount of time spent on other single-patent cases such as the case at-bar. (Id.) The resulting

2    invalidity contentions served on Synkloud were detailed and thorough, comprising nearly three dozen
3
     pages of invalidity contentions based on prior art within and outside of the patent prosecution history.
4
               The above notwithstanding, the undesigned discovered additional invalidity theories as part of
5
     her claim construction research that should have been presented in Nuance’s invalidity contentions.
6

7    (Id., at ¶5.) This information was not discovered before claim construction because (1) the

8    prosecution histories for the family of the asserted patent are unusually complex, involving multiple
9
     failed reexamination attempts and non-standard legal theories, burying the additional invalidity
10
     theories herein; (2) the theories presented herein were revealed as part of the claim construction
11
     process; and (3) the means-plus-function issue, discussed below, is rare, only seen in a couple dozen
12

13   patent cases over the last 200 years, and became apparent only during the claim construction process.

14   (Id., at ¶¶4-7.)
15
               Thus, Nuance believes it has established good cause and respectfully seeks leave to amend its
16
     invalidity contentions to address the specific issued discussed herein.
17
         II.      NUANCE SEEKS LEAVE TO ASSERT SECTION 101 INELIGIBILITY &
18

19                SECTION 102 INVALIDITY BASED ON NEW “INCREASES ACCURACY”

20                LANGUAGE IN THE CLAIMS
21
               The asserted ’248 patent is a reissue of US Patent No. 7,689,416, whose claims were rejected
22
     during the original prosecution as drawn toward patent ineligible subject matter pursuant to 35 U.S.C.
23
     § 101. In response, the applicant added a new paragraph to the specification and new claim
24

25   limitations in order to overcome the Section 101 rejection. Specifically, that new language included,

26   in various forms, that the enrollment process increased the accuracy of the speech recognition
27   computer program on the second computer. (Lamkin Decl., ¶¶8-9, Exhs B-C.) Based on these
28

                                               LR 16.6 Motion to Amend
                                                                                                              2
            Case 1:20-cv-10564-PBS Document 23 Filed 10/21/20 Page 3 of 6



1    amendments, the examiner allowed the claims to issue. (Lamkin Decl., ¶9.)

2              Because the examiner allowed the claims over Section 101 rejections, the undersigned did not
3
     assert Section 101 in Nuance’s invalidity contentions. But as part of a careful analysis for claim
4
     construction, she realized that the new language was not added to all of the claims and issuance
5
     appears to be an error by the USPTO as the new limitations do not involve an improvement to the
6

7    software itself, i.e., are not “significantly more”. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573

8    U.S. 208, 217-18, 134 S. Ct. 2347, 2355 (2014) (“We have described step two of this analysis as a
9
     search for an inventive concept—i.e., an element or combination of elements that is sufficient to
10
     ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible
11
     concept] itself.”) (quotation marks omitted). (Lamkin Decl., ¶10.)
12

13             Further, in its invalidity contentions, Nuance charted the pre-patent versions of the accused

14   product because the claimed portions of the accused product are unchanged from its pre-patent
15
     versions. See Upsher-Smith Laboratories, Inc. v. Pamlab, L.L.C., 412 F.3d 1319, 1322 (Fed. Cir.
16
     2005) (“a product which would literally infringe if later in time anticipates if earlier.”) Given that the
17
     new claim language is taken from a paragraph added to the ’416 specification, the asserted patent’s
18

19   priority date is the filing date of the original ’416 patent, i.e., 2004. As such Nuance would like to

20   assert additional pre-patent versions of the accused product.
21
               Given that the above-described invalidity arguments arose during claim construction research
22
     and the exchange of terms between the Parties and did not become apparent during the undersigned
23
     diligent invalidity research, Nuance seeks permission to amend its invalidity contentions to add
24

25   Section 101 arguments and additional Nuance prior art.

26      III.      NUANCE SEEKS LEAVE TO ADD SECTION 112(6) INDEFINITENESS
27                ARGUMENTS
28

                                                LR 16.6 Motion to Amend
                                                                                                               3
            Case 1:20-cv-10564-PBS Document 23 Filed 10/21/20 Page 4 of 6



1              During the undersigned’s claim construction research and review, she discovered a fairly rare

2    argument pursuant to 35 U.S.C. §112(6), i.e., that the “adapted to” language used throughout several
3
     of the asserted claims should be treated as means-plus-function language, especially where the
4
     language follows generic structures such as “processors adapted to”. See Sarif Biomedical LLC v.
5
     Brainlab, Inc., No. 13-846-LPS, 2015 U.S. Dist. LEXIS 112949, at *18 (D. Del. Aug. 26, 2015)
6

7    (“[I]f a claim recites a generic term that, properly construed in light of the specification, lacks

8    sufficiently definite structure to a person of ordinary skill in the art, . . . the patentee has invoked
9
     means-plus-function claiming.”) Claim limitations drafted in means-plus-function format must
10
     specify a sufficient “corresponding structure.” Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1296
11
     (Fed. Cir. 2014). The means-plus-function claims in the ’248 patent at issue do not.
12

13             This argument is rarely discussed in patent cases, appearing in only a couple dozen patent

14   cases over the last 200 years. (Lamkin Decl., ¶7.) The undersigned has personally litigated over 100
15
     patent cases and has never seen the argument prior. (Id.)
16
               Nuance has disclosed this argument to Synkloud in its LR 16.6(e) claim construction
17
     disclosures and seeks leave to amend its invalidity contentions to include this already-disclosed
18

19   argument.

20       IV.      CONCLUSION
21
               The undersigned conducted a diligent review of the complex, eight-application patent family
22
     as part of her invalidity analysis. She missed three critical arguments that have been brought to light
23
     during the claim construction review process, not because of a lack of diligence, but because of
24

25   problems inherent in the patent itself, the complexity of the prosecution history, and the sheer number

26   of legitimate theories of invalidity in this case. Thus, Nuance seeks permission to amend its
27   invalidity contentions to include three arguments: (1) the asserted claims are patent ineligible under
28

                                               LR 16.6 Motion to Amend
                                                                                                                4
           Case 1:20-cv-10564-PBS Document 23 Filed 10/21/20 Page 5 of 6



1    Section 101; (2) the priority date of the asserted claims is 2004, thus additional pre-patent versions of

2    the accused product should be asserted as Section 102 prior art; and (3) the claims employing the
3
     “adapted to” are invalid under Section 112(6) for failure to disclose sufficient structure.
4
            Allowing Nuance to amend its invalidity contentions serves the interests of fairness and
5
     judicial economy. Allowing amendment will enable Nuance to choose the most efficient defense and
6

7    swiftest resolution. Amendment will not unduly prejudice Synkloud, which was apprised of these

8    new invalidity contentions only 28 days after Nuance served its original invalidity contentions and
9
     before the parties’ claim construction briefing.
10

11
                                                                   Respectfully submitted,
12

13

14                                                                 Rachael D. Lamkin
15
                                                                   Rachael D. Lamkin (Cal. Bar #246066)
                                                                   (admitted pro hac vice on 6/18/20)
16                                                                 Lamkin IP Defense
                                                                   655 Montgomery St., 7th Floor
17                                                                 San Francisco, CA 94111
18
                                                                   916.747.6091
                                                                   RDL@LamkinIPDefense.com
19
                                                                   /s/ Briana R. Cummings__________
20                                                                 Briana R. Cummings (BBO #692750)
                                                                   Branch Legal LLC
21
                                                                   31 Church St., Suite 3
22                                                                 Winchester, MA 01890
                                                                   781.325.8060
23                                                                 781.240.6486 (fax)
                                                                   briana@branchlegal.com
24

25                                                                 Attorney for Defendant
26

27

28

                                              LR 16.6 Motion to Amend
                                                                                                             5
           Case 1:20-cv-10564-PBS Document 23 Filed 10/21/20 Page 6 of 6



1                            CERTIFICATE PURSUANT TO LOCAL RULE 7.1

2           I certify that I have spoken to Plaintiff’s counsel regarding the foregoing Motion for Leave to
     Amend Invalidity Contentions and requested her assent to this Motion, which was not granted.
3

4
     Dated: October 21, 2020                              /s/ Rachael D. Lamkin
5

6

7

8

9

10

11

12                                      CERTIFICATE OF SERVICE
13   I hereby certify that on this 21st day of October, 2020, a true and accurate copy of the above and
14
     foregoing:
15
            DEFENDANT’S LOCAL RULE 16.6(D)(5) MOTION TO AMEND INVALIDITY
16                                CONTENTIONS
17

18   Was filed with the Court’s CM/ECF system, which provides service to all counsel of record.

19

20
                                                                              ________________________
21                                                                                    Rachael D. Lamkin

22

23

24

25

26

27

28

                                             LR 16.6 Motion to Amend
                                                                                                          6
